Citation Nr: 0215388	
Decision Date: 10/31/02    Archive Date: 11/06/02

DOCKET NO.  94-27 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran had active service from June 1970 to October 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1992 rating decision by the RO.

A hearing was held in September 1998 in Los Angeles, 
California, before John Ormond, who is a Board Member and was 
designated by the Chairman of the Board to conduct that 
hearing.  At that hearing, the veteran presented testimony 
concerning his claim for service connection for PTSD.  The 
Board remanded the claim for further development in February 
1999.  Another hearing was held in May 2002, before N. R. 
Robin, who is a Board Member and was also designated by the 
Chairman to conduct that hearing.  At that hearing, the 
veteran presented testimony concerning his claim for service 
connection for PTSD.  Under such circumstances, where 
testimony was heard by two separate Board Members, the appeal 
as to that issue must be decided by a panel of three Board 
Members, to include the two Members who conducted the 
hearings.  See 38 U.S.C.A. §§ 7102(a), 7107(c) (West 1991 & 
Supp. 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A psychiatric disorder was not incurred in or aggravated 
by service, nor may such be presumed to have been incurred 
therein.

3.  The record includes medical evidence showing a current 
diagnosis of PTSD based on the veteran's claimed in-service 
stressors involving combat in Vietnam.

4.  During his service, the veteran did not serve in Vietnam 
and was not engaged in combat with the enemy.

5.  The record does not include credible supporting evidence 
verifying the occurrence of the veteran's claimed in-service 
stressors.


CONCLUSION OF LAW

A psychiatric disorder to include PTSD was not incurred in or 
aggravated by active service, nor may a psychosis be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 1991 & Supp. 2002); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.303, 3.304(f) (1999 and 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition, regulations implementing the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), were published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).

The VCAA and the implementing regulations pertinent to the 
issue on appeal are liberalizing and are therefore applicable 
to the issue on appeal.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  The Act and the implementing regulations 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The record reflects that the RO has informed the veteran of 
the information and evidence needed to substantiate his 
claim.  For example, in January 1995 and again in December 
1997 the RO wrote to the veteran and told him that available 
records did not show that he had ever served in Vietnam.  He 
was advised of the type of evidence to obtain to establish 
stressors and how he could proceed to have his military 
records corrected to reflect his alleged service in Vietnam.  
The RO also informed the veteran that it would assist him in 
obtaining evidence necessary to substantiate his claim.  
Pursuant to Board remand, the veteran was requested to 
provide all information regarding any stressor he believed 
caused his PTSD.  The veteran did not reply to this letter.  
The veteran was provided a supplemental statement of the case 
in September 2001 which furnished the provisions of the VCAA.  
The veteran has not identified and the Board is not aware of 
any outstanding evidence which could be obtained to 
substantiate his claim.  Further he has been afforded VA 
examination.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Factual Background

The veteran's  DD Form 214 indicates that he had no foreign 
or sea service, nor was he awarded any awards or medals to 
indicate service in Vietnam.  The veteran's service personnel 
records reflect that his military occupational specialty was 
helicopter repairman.  He participated in various types of 
training in Fort Rucker, Alabama and Fort Ord, California 
until December 11, 1970, at which time his principal duty was 
listed as "casual."  The organization and station or 
theater to which he was shown as assigned was "enroute" to 
USARPAC (U.S. Army Pacific), until January 29, 1971.  Then he 
was listed as a repairman with an aviation unit at Fort Ord.  
Service personnel records also contain an entry in the 
"Remarks" section to the effect that the veteran was 
restricted from service in an HFZ (hostile fire zone), but 
that such restriction would not apply if the veteran 
volunteered for Vietnam or any other HFZ, or re-enlisted.  
Assignment to another overseas area, other than Vietnam, was 
not precluded.  

The veteran's service medical records reflect that an 
examination pursuant to Army Regulation 635- 212, Discharge--
Unfitness or Unsuitability was conducted in June 1971.  The 
psychiatric portion of the examination was marked abnormal 
and a notation to see the "212" psychiatric evaluation.  No 
such examination was contained in the veteran's service 
medical records.  The Board also notes that his physical 
profile status (PULHES) at the time of the examination 
indicated a grade of "1" as to the mental stability, the 
"S" category of the acronym PULHES.  This reflects minimal 
or no defect found relative to the veteran's psychiatric 
condition.  None of the service medical record entries 
reflects any reference to service in Vietnam.  

Received into the record in 1975, in connection with a claim 
for VA education benefits, were letters written by the 
veteran that year in which he stated that during the winter 
of 1970 his brother was wounded in Vietnam and sent to a 
military hospital in California to recover.  He (the veteran) 
was needed at home to care for his mother and received a 30 
day pass from the Army to return to California.  Because his 
brother's condition had not stabilized at that time he 
requested and was granted "permanent party" status at Fort 
Ord, California.  He then received an early discharge.  

At the time of an August 1985 VA medical examination, 
conducted in connection with a claim for an unrelated 
benefit, the veteran was described by the examiner as being 
defensive, argumentative, slightly hostile, and unable or 
unwilling to directly answer questions.  He responded very 
non-specifically to all questions, giving very vague 
responses suggesting a strong functional overlay.  

VA outpatient records compiled during the 1980s show 
treatment for a variety of symptoms; these records contain no 
references to psychiatric complaints or findings, a history 
of service in Vietnam or other stressor information.  

In connection with his March 1990 claim for service 
connection for PTSD, which the veteran reported was due to 
his service in Vietnam, he submitted a report of a private 
psychiatrist dated in February 1990.  The examiner commented 
that no psychological tests were conducted, nor did he review 
any medical records in conjunction with his examination.  He 
stated that the veteran had had difficulty maintaining full 
time employment for the past 20 years due to his difficulty 
in interacting with other people.  The examiner noted that 
the veteran served in combat in Vietnam.  Many of the 
veteran's friends died and that still affected him.  In 
addition, the veteran noted that many of his friends and his 
brother returned home from Vietnam with emotional problems.  
The veteran also stated that he had flashbacks of his Vietnam 
experiences and had thoughts of Vietnam about 18 hours per 
day.  When he looked at a room with empty chairs, he thought 
of those servicemen who died in Vietnam.  The diagnosis was 
PTSD, attributed to combat stress, and bipolar disorder, 
mixed unspecified, by history.  The severity of the 
psychosocial stressors were noted to have been severe, 
chronic unemployment and frequent job losses.   

In a letter dated in May 1991, the veteran stated that he 
served in Vietnam at Cu Chi, Tan Son Nhut and Parrot's Beak.  
The veteran stated that when he arrived at Tan Son Nhut, 
several helicopters dropped two body bags as the helicopters 
had no time to land.  He also remembered drawing small arms 
fire and returning fire in a landing zone.  When the attack 
was over, his unit found a Viet Cong soldier almost cut in 
half but still alive.  The veteran wanted to help the enemy 
soldier but was ordered to kill the soldier.  He became quite 
ill over killing the soldier.  During another firefight the 
veteran remembers that his unit killed a farmer and small 
child.  

In a letter dated in September 1991 the veteran stated that 
he served in Vietnam from December 11, 1970, to January 29, 
1971.  He stated he served with the first and fifth airmobile 
units at Cu Chi, Tan Son Nhut and Parrot's Beak.  He said 
that his duty was to ride side car and shoot people.  He 
noted that hearing helicopters or sudden noises; or seeing 
Asian people, certain tree lines, red smoke, dense fog or 
heat, cause flashbacks to Vietnam.  He avoids all things that 
remind him of the military, he has survivor guilt, avoids 
relationships, has suicidal feelings and feels numb.  He also 
related the three combat incidents that he discussed in his 
May 1991 letter.  

A VA psychiatric examination was conducted in November 1991.  
It was reported that the veteran served in Vietnam for 
approximately 45 days from December 1970 to January 1971.  
The veteran was unable to discuss his Vietnam experiences but 
the May 1991 letter he wrote was available to the examiner.  
The examiner diagnosed PTSD, predominately on the veteran's 
comments made in the May 1991 letter.  The examiner also 
stated that the veteran was "so guarded about discussing his 
Vietnam experiences" that symptomatology could not be 
substantiated by this examination.  He commented that the 
veteran had "an extremely difficult time recounting his 
history."  The examiner also made a tentative diagnosis of 
bipolar disorder or cyclothymic disorder as well as having a 
family history of significant psychiatric disorder.  The 
examiner also noted that the treatment was recommended but, 
given the veteran's tendency to project blame on others and 
difficulty in actively participating, his prognosis must be 
considered guarded.  

The veteran was hospitalized in a VA facility from November 
1993 to December 1993 due to complaints of increasing 
depression, thoughts of suicide, difficulty breathing, 
chronic backache, confusion, explosive labile mood, 
difficulty maintaining control, nightmares, flashbacks with 
social isolation, poor relationships, and difficulty with 
trust.  It was noted that while the veteran was in his 
community, he presented the classic symptoms of PTSD, 
described as "chronic Vietnam war-related."  The pertinent 
discharge diagnosis was PTSD with questionable major 
depression, and personality disorder, not otherwise 
specified.  The psychosocial stressors were joblessness and 
social isolation with absence of stable living conditions.  

The RO advised the veteran in January 1995 that available 
military records did not show Vietnam service, much less 
combat service.  In response he stated in February 1995 that 
he did not know the exact dates of his service in Vietnam.  
He also stated that he could not find any records that would 
place him in Vietnam, but was relying on his personnel 
records showing that he was attached to the Pacific Theater.  
He indicated that he did know, however, that he was quite 
sick in the hospital before and after his tour in Vietnam and 
he has recurring nightmares of events in Vietnam.  He stated 
that he really believed that he was in Vietnam and he wanted 
to appeal his PTSD claim to determine once and for all where 
he was during this time period.  

A letter dated in October 1997 from N. Dexter Weed M.D., is 
of record.  The physician stated that he had a conference 
with the veteran in September 1997.  The veteran wanted a 
letter describing his mental condition approximately 25 years 
ago.  The physician stated that his father was the veteran's 
family's medical doctor and that the physician's father 
mentored the veteran in high school when he had family, 
social and scholastic problems.  The physician recalled, 
around 1971, that the veteran was distressed about remaining 
in the military and was under a great deal of stress.  The 
physician could not recall if he gave the veteran medication 
but the veteran stated that he did, and the physician had no 
reason to question the veteran's recollection.  The physician 
stated that he could not provide any other information 
regarding the veteran's physician or mental condition at the 
time in question and that his office records from that period 
no longer existed.  

A VA examination was conducted in November 1997.  The veteran 
complained of sleeplessness, hypervigilance and inability to 
interact with people.  The veteran recalled being treated for 
stress before going to Vietnam.  While at Fort Ord, he 
recalled a training session in which he was subjected to 
direct fire and to tear gas and was rendered unconsciousness.  
The veteran recalled arriving in Vietnam at Tan Son Nhut 
Airport in service but had "amnesia" about other events in 
Vietnam.  The examiner stated that it was doubtful that the 
veteran had any duties in Vietnam.  The veteran's next 
recollection was being very ill at Fort Ord.  The diagnosis 
was anxiety disorder, not otherwise specified, the 
psychosocial stressors were severe, unemployment, social 
isolation, finances, and homelessness.  

VA outpatient records compiled during the 1990s show 
treatment and evaluation for PTSD, an anxiety disorder, legal 
problems, unemployment and homelessness.  

The veteran was afforded a hearing before a Member of the 
Board in September 1998.  The veteran's representative stated 
that the veteran's brother was permanently disabled as a 
result of his combat injuries in Vietnam and that this 
incident was the reason for the veteran's discharge from 
service.  The representative argued that the veteran was 
diagnosed with PTSD in February 1990 due to his brother's 
severe injuries and the poor treatment that the veteran 
received when he returned home after service.  The veteran 
stated that he felt bad when he was notified in service about 
his brother's injuries.  He testified that he was angry about 
the injury to his brother and the way that the government 
lied to him about what the Vietnam war was about.  When 
questioned directly about whether he had ever gone to 
Vietnam, the veteran stated that he remembered going to 
Vietnam but he had no recollection after the plane ride to 
Vietnam.  He stated that he was aware that there were no 
official records of his service there and that he thought 
such was "very unfair."  He also stated that he was seen by 
Dr. Weed for nervousness and anger in 1971.  

In February 1999, the Board remanded the claim to attempt to 
obtain a service psychiatric evaluation conducted around June 
1971 and any Medical Examination Board (MEB) or Physical 
Evaluation Board (PEB).  The veteran was to provide specific 
dates, the names of pertinent individuals involved, and the 
precise circumstances for each event which he claimed as a 
stressor for PTSD.  Any incidents identified by the veteran 
were to be verified by the RO, to the extent possible.  The 
importance of providing this specific information was to be 
emphasized to the veteran.  In addition, a psychiatric 
evaluation was to be conducted.  

In March 1999 the RO sent the veteran a letter requesting the 
specific dates, names and circumstances pertaining to each of 
his PTSD stressors.  He was also to provide a list of all 
health care providers who treated him for PTSD since December 
1997.  He was also informed that the RO was attempting to 
obtain a service psychiatric evaluation in 1971 and any MEB 
or PEB records which led to his discharge from service.  If 
the veteran had any of these records in his possession, he 
was to submit them.  The veteran did not reply to this 
letter.  

A psychiatric evaluation was conducted in March 1999.  The 
veteran stated that he served in Vietnam for two weeks.  The 
examiner noted that the veteran had previously reported that 
he served in Vietnam for 49 days from December 11, 1970, to 
January 29, 1971.  The veteran stated that he had been a door 
gunner aboard a helicopter, and that he "was assigned to 
death-30 seconds of life expectancy."  He related feelings 
of being frightened and helpless while in Vietnam and that 
his entire platoon died there.  The veteran also noted that 
his brother was injured in Vietnam and he was returned home 
because of this injury.  He also stated that he saw 500 body 
bags at San Francisco Airport before going to Vietnam.  

The veteran was homeless at the time.  He had a tremendous 
fear of people and cannot get along with people.  He did not 
sleep well.  He did not care about living.  Regarding his 
PTSD symptoms, the examiner stated that the veteran always 
bad dreams about Vietnam, and that there was no time that he 
did not think about Vietnam.  The diagnosis was PTSD, 
depressive disorder, not otherwise specified, personality 
disorder, not otherwise specified.  The diagnosis of PTSD was 
predicated on his alleged stressors while serving in Vietnam.  
The psychosocial stressors were factors related to 
depression, unemployment, personality disorder and PTSD.  

The examiner stated that he had a difficult time reaching the 
veteran's diagnosis of PTSD, depression, and personality 
disorder.  The examiner stated that, just because the veteran 
could not remember the events that led to his PTSD, it did 
not mean that he did not meet the criteria [for a diagnosis] 
of PTSD.  The examiner continued stating that the events 
listed in the May 1991 letter would be a good reason for the 
development of PTSD.  The examiner noted that no one could 
tell what the veteran's personality would be like if he did 
not go to Vietnam.  The examiner believed that the veteran 
was not making up these incidents because he used the same 
four words in describing one incident "empty chairs" and 
"body bags" almost 20 years apart in describing reaction to 
seeing a room with empty chairs.  The examiner also stated 
that the veteran's most overlapping psychiatric problem was 
his personality disorder and that his PTSD symptoms were 
becoming more blurred over time.  

The veteran completed a Minnesota Multiphasic Personality 
Inventory (MMPI) in April 1999.  The possible diagnoses were 
rule out adjustment disorder, schizophrenia, or schizoid 
personality disorder.  

In May 1999, the RO requested additional service medical 
records, including the psychiatric evaluation conducted in 
1971 and any MEB or PEB records, but no pertinent records 
were found.  

An examination was conducted in December 2000 by the same 
examiner who conducted the March 1999 examination.  The 
diagnosis was PTSD and personality disorder, not otherwise 
specified.  The psychosocial stressors were factors related 
to PTSD and personality disorder.  The physician stated that 
the traumatic events that the veteran experienced in Vietnam 
were the cause of his PTSD.  The physician also concluded 
that the veteran's personality disorder was not caused by his 
military service but that it developed earlier in the 
veteran's life.  The examiner also noted that the veteran was 
given a GAF of 50 for his personality disorder but during 
this examination, the veteran seemed as equally disabled by 
his PTSD.  

In a letter from the veteran's mother received in December 
2001, she stated that she received a letter from the veteran 
when he was in Vietnam.  In this letter, the veteran's first 
name was misspelled twice.  

The veteran was afforded a hearing before a Member of the 
Board in May 2002.  The veteran testified, under oath, that 
he was stationed at Cu Chi and Tan Son Nhut in Vietnam.  He 
stated that he remembered flying over to Vietnam and that he 
had a nervous breakdown when he heard about his brother's 
serious combat injuries.  He claimed that a sergeant 
remembered seeing him in Vietnam but that such individual 
could not currently be located.  In response to many of the 
questions posed, the veteran indicated that he just could not 
remember.


Legal Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (2001).  In addition, 
service incurrence will be presumed for certain chronic 
diseases, including psychoses, if manifest to a compensable 
degree within one year after separation from active service. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

While this appeal was pending, the applicable regulations 
regarding service connection for PTSD, 38 C.F.R. § 3.304(f), 
were amended on June 18, 1999, effective March 7, 1997.  See 
64 Fed. Reg. 32807-32808 (June 18, 1999) (codified at 38 
C.F.R. § 3.304(f)).  The amended 38 C.F.R. § 3.304(f) states 
that, if the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions or hardships of 
the veteran's service, the veteran's testimony alone may 
establish the occurrence of the claimed in-service stressor.

Historically, under the old regulations, service connection 
for PTSD required: (1) a current, clear medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  38 C.F.R. § 
3.304(f) (1997).  Under the new regulations, service 
connection for PTSD requires: (1) medical evidence diagnosing 
PTSD, (2) medical evidence establishing a link between 
current symptoms and an in-service stressor, and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2001); See 64 Fed. Reg. 
32807-32808 (June 18, 1999).

With respect to the first element (a diagnosis of PTSD), "a 
clear (that is, unequivocal) PTSD diagnosis by a mental-
health professional must be presumed...
to have been made in accordance with the applicable DSM 
[Diagnostic and Statistical Manual of Mental Disorders] 
criteria as to both the adequacy of the symptomatology and 
the sufficiency of the stressor."  Cohen v. Brown, 10 Vet. 
App. 128, 139 (1997).  Moreover, the Court concluded that 
"under the DSM-IV, the mental illness of PTSD would be 
treated the same as a physical illness for purposes of VA 
disability compensation in terms of predisposition toward 
development of that condition."  Id. at 141 (incorporating 
the "eggshell plaintiff" rule to service connection awards).

In interpreting the now third element (an in-service 
stressor), the evidence necessary to establish that the 
claimed stressor actually occurred varied depending on 
whether it could be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 1991 & 
Supp. 2002).  "Where it is determined, through recognized 
military citations or other supportive evidence, that the 
veteran was engaged in combat with the enemy and the claimed 
stressors are related to such combat, the veteran's lay 
testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service'." Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f) (2000); see 
also Gaines v. West, 11 Vet. App. 113 (1998) (determination 
of whether veteran engaged in combat with enemy is 
particularly significant in PTSD cases).

Finally, under the new regulations, the reference to combat 
citations is removed; nonetheless, if the "claimed stressor 
is not combat related, a veteran's lay testimony regarding 
in-service stressors is insufficient to establish the 
occurrence of the stressor and must be corroborated by 
'credible supporting evidence'."  Cohen, 10 Vet. App. at 142 
(citing Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Doran 
v. Brown, 6 Vet. App. 283 (1994)).  

The determinative issue in this case is whether there is 
credible supporting evidence that the claimed in-service 
stressor occurred.  For the reasons that follow, the Board 
finds that the veteran has not submitted credible evidence of 
the occurrence of a stressor.  As an initial matter, the 
Board notes that the new PTSD regulations which became 
effective during the veteran's appeal do not change the 
requirement of credible supporting evidence that the claimed 
in-service stressor occurred.  

Many psychiatric examiners have made the diagnosis of PTSD.  
Such was predicated on a variety of stressors which 
overwhelmingly are linked to purported incidents in service 
in Vietnam, including combat.  The veteran has repeatedly 
offered false stories of stressful Vietnam experiences, and 
most of the examiners have apparently accepted such stories 
as being true.  On those few occasions when the veteran has 
been questioned about the details of these experiences, 
including during the hearings before the Board, he was unable 
to supply any details, claiming that he could not remember.  
He has been given the opportunity by the RO to submit written 
information that would help substantiate his claim of Vietnam 
service, but has not done so, with the exception of a letter 
purportedly from his mother who reported that she had 
received a letter from the veteran telling her that he was in 
Vietnam.  

In contrast to his allegations, the veteran's service 
personnel records indicate that he had no overseas service, 
much less service in Vietnam.  He received no combat awards 
or decorations, and there are no other indicia of combat.  
Although the veteran, on occasion, has pointed to the period 
from December 1970 to January 1971 as the most likely time 
when he was in Vietnam (because of the notation that he was 
"enroute to USARPAC"), evidence in the file shows that this 
was the period during which the veteran received a period of 
leave, after the reported wounding of his brother, in order 
to return home to California and care for his mother.  The 
veteran himself reported this scenario in 1975, in connection 
with another, unrelated claim.  The totality of evidence most 
certainly compels the conclusions that the veteran did not 
serve in Vietnam and that all statements regarding such 
service, or incidents therein, are simply not credible.  
Likewise, the Board finds the unsworn statement of the 
veteran's mother that she received a letter from the veteran 
when he was in Vietnam not to be credible.  

Inasmuch as the PTSD diagnosis is uniformly based on a 
fabricated combat history which the examiners apparently 
accepted without critical analysis or reservation, such 
diagnosis is rejected.

Where a veteran-claimant did not serve in combat or the 
stressor is not related to combat, his lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  See West (Carelton) v. Brown, 7 Vet. App. 
70, 76 (1994); see also Zarycki v. Brown, 6 Vet. App. at 98.  
Instead, the record must contain evidence which corroborates 
his testimony as to the occurrence of the claimed stressor.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); see also VA 
ADJUDICATION PROCEDURE MANUAL M21-1, Part VI,  11.38 (Aug. 
26, 1996).

Regarding non-combat stressors, "credible supporting 
evidence" means that the veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor; nor can credible supporting evidence of 
the actual occurrence of an in-service stressor consist 
solely of after-the-fact medical nexus evidence.  See Cohen 
v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. 
App. 389 (1996); and Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  The VA Adjudication Manual M21-1 (M21-1) provides 
that the required "credible supporting evidence" of a non-
combat stressor "may be obtained from" service records or 
"other sources."  See M21-1, part VI, formerly 7.46.

In addition to his false claims of combat in Vietnam, on a 
few occasions, the veteran has alluded to his brother's 
injuries in Vietnam as a possible stressor.  He was asked to 
provided information regarding any such stressor he 
experienced in a March 1999 letter but he did not respond.  
The duty to assist is not always a one-way street.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991), confirmed on 
reconsideration at 1 Vet. App. 406 (1991).  Although the 
veteran has testified and stated that the above noncombat 
stressor occurred, the Court has held that the veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  See Dizoglio, 9 
Vet. App. at 166.  There must be independent evidence to 
corroborate the veteran's statement as to the occurrence of 
the claimed stressors.  See 38 C.F.R. § 3.304(f); see also 
Doran, 6 Vet. App. at 288-89.  No such evidence has been 
submitted, despite extensive development of the evidence and 
a request to the veteran himself to provide same.  

The Board has considered whether further examination of the 
veteran, to explore the possibility of a link between claimed 
PTSD and this noncombat stressor, and determines that doing 
so would serve no useful purpose.  The record, over the 
years, shows that the veteran has engaged in a pattern of 
manipulative and dishonest conduct while pursuing his claim 
for service-connected monetary benefits from VA.  He 
presented a demonstrably false history of service in Vietnam, 
of stressful events and, it logically follows, of symptoms 
arising therefrom.  Even if his account of his brother's 
wounding in Vietnam is accurate, the Board is simply not 
persuaded that any history the veteran might give as to his 
reaction to such event, including current symptoms, could be 
relied upon to reach a correct diagnosis.  Further, the Board 
cannot ignore the fact that the diagnosis of PTSD in this 
case was reached by treating medical professionals and 
examiners who accepted fully his account of combat and other 
Vietnam stressors uncritically and at face value.  The Board 
can only conclude that the veteran was able to skillfully 
mislead them with a false history and false symptoms in order 
to obtain compensation benefits.  There is no guarantee that 
the veteran, if given the opportunity, would not again do so.  

As explained above, the evidence of record does not indicate 
that the veteran engaged in combat, and there is no credible 
evidence that his claimed stressors actually occurred, apart 
from his own statements.  Consequently, the evidence does not 
show the veteran incurred PTSD as a result of his active duty 
service, or any incident therein, and the preponderance of 
the evidence is against entitlement to service connection for 
PTSD.  

With respect to whether a psychiatric disorder other than 
PTSD warrants service connection, the Board notes that the 
credible medical and other evidence of record does not show 
the presence of an acquired psychiatric disability, for 
example, a neurosis or psychosis, during the veteran's 
military service.  Records do suggest that a psychiatric 
examination was conducted around the time of his discharge, 
but attempts to secure such have been fruitless.  
Nonetheless, his physical profile status at separation did 
not indicate the presence of any psychiatric defect and, 
moreover, there is no reliable suggestion in the record of 
any psychiatric symptoms until 1985, when he was examined for 
other reasons by VA.  

In this regard, the Board affords little probative weight to 
Dr. Weed's statement that he treated the veteran for 
nervousness during his service.  The private physician relied 
on the history given by the veteran and he did not have 
contemporaneous medical records upon which to rely.  
Generally, when a medical opinion relies at least partially 
on the veteran's rendition of his medical history, the Board 
is not bound to accept the medical conclusion, as it has no 
greater probative value than the facts alleged by the 
veteran.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  In 
this case, the veteran has so frequently given a false 
history, that rendition of treatment as given to Dr. Weed 
must be deemed as not credible, inasmuch it too was provided 
for the purpose of receiving VA monetary benefits.  

There is no competent evidence of record which indicates that 
any other psychiatric disorder besides PTSD that the veteran 
may currently have is related to service.  Various diagnoses 
have been rendered, including bipolar disorder, anxiety 
disorder, depressive disorder, adjustment disorder, schizoid 
personality disorder, schizophrenia and personality disorder 
of unspecified type.  None is shown to have had its onset 
during service or within the year following service, or 
otherwise to be attributable to such service.  Moreover, 
personality disorders are not disabilities for which service 
connection may be granted for VA compensation purposes.  38 
C.F.R. §§ 3.303(c), 4.9, 4.127 (2001). 

As there is no evidence of any in-service psychiatric 
condition and no evidence of any treatment for any psychosis 
within the one year presumptive period following service, or 
that the veteran currently has a psychiatric disorder related 
to active military duty, service connection for a psychiatric 
disorder, to include post-traumatic stress disorder, is not 
warranted.  Because the evidence is not evenly balanced, the 
rule affording the veteran the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for psychiatric disability, to include 
PTSD, is denied.



			
        JOHN E. ORMOND, JR. 	               D.C. SPICKLER
Member, Board of Veterans' Appeals	   Member, Board of Veterans' 
                                        Appeals



		
N. R. ROBIN 
Member, Board of Veterans' Appeals



IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

